Citation Nr: 1827571	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma. 

3. Entitlement to service connection for recurring ovarian cysts. 

4. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected bronchial asthma. 

6. Entitlement to service connection for headaches, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1974 to September 1975 and from November 1990 to May 1991, and has additional service in the Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017, the Board remanded the Veteran's claims.  The file has now been returned to the Board for further consideration.

The Veteran testified before the undersigned at a December 2017 video-conference hearing.  A hearing transcript is in the claims file.

The issues of entitlement to service connection for GERD and sleep apnea, each to include as secondary to service-connected bronchial asthma, and entitlement to chronic fatigue syndrome and headaches, each to include as due to an undiagnosed illness under 38 C.F.R. § 3.317, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal a June 2006 RO decision that denied entitlement to service connection for sleep apnea.

2. Evidence received since the June 2006 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma.

3. The Veteran is not shown to have a current diagnosis of recurring ovarian cysts.


CONCLUSIONS OF LAW

1. The June 2006 RO decision that that denied entitlement to service connection for sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302 (2017). 

2. The evidence received subsequent to the June 2006 RO decision is new and material; the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3. The criteria for service connection for recurring ovarian cysts have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

The last final denial of the Veteran's claim of entitlement to service connection for sleep apnea was in June 2006, and she was notified of the same in a July 2006 letter from the RO.  The Veteran did not file a Notice of Disagreement (NOD), nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the June 2006 rating decision became final.

Relevant evidence added to the record since the prior RO rating decision includes the Veteran's statements, including those made during her December 2017 Board hearing, as well as post-service treatment records revealing treatment for sleep apnea.  While such statements and treatment records are not sufficient evidence to grant service connection, further development by VA is required in order to adjudicate the appeal.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim with VA's assistance). 

An examination is warranted to determine the onset and etiology of the Veteran' sleep apnea.  Such is the VA assistance contemplated by Shade and there is new and material evidence; the claim is thus reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.    §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R.      § 3.102.

Without evidence of a diagnosis of a current disability, there can be no claim for service connection.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Treatment records from a military facility dated in September 1995 indicate that the Veteran was moving to South Carolina and laboratory results demonstrated a strong consideration for ovarian pathology.  In December 1995, she reported an abnormally long menses and in April 1997 she complained of depression and reported that her "hormones were out of balance."  She also presented, crying, and reported that she had experienced this problem before, that she had "functional" cysts in her ovary in November 1995. In a February 1998 Report of Medical Examination, there appears an illegible comment presumably written by the examiner as to the Veteran's pelvis, and the Veteran has asserted that the military "does not do pelvic examinations and sends service members to family doctors."  In August 1998, she reported a history of functional ovarian cysts.  VA treatment records dated in December 2002 indicate that testing revealed ovaries within normal limits.  Private treatment records dated in March 2005 indicate that the testing revealed a right ovary with a somewhat irregular-shaped smooth-walled cystic mass, with a long-standing history of ovarian cysts.

The above-referenced treatment records are dated prior to the Veteran's March 2008 claim of entitlement to service connection for recurring ovarian cysts.  To warrant service connection, there must be evidence of recurring ovarian cysts during the current appellate period.  See 38 U.S.C. §§ 1110, 1131; Brammer, 3 Vet. App. 223, 225; McClain, 21 Vet. App. 319.

In her March 2018 claim, the Veteran asserted that, shortly after returning from service in the Persian Gulf, she developed functional cysts which made for a painful time and made her hormones "fly off the charts."   During private treatment in January 2009, testing revealed ovaries within normal limits.  Results of VA pelvic ultrasounds dated in April 2010, January 2012, April 2012, and November 2014 revealed no ovarian abnormalities.  

VA obtained a medical opinion in August 2016.  The examiner reviewed the Veteran's pertinent medical history and provided exhaustive recitation of the same, as described above.  The examiner concluded that there was not sufficient current evidence to show a diagnosis of current ovarian cysts.  The examiner reasoned that the ovarian cysts are not considered a specific disease or disability, the differential diagnoses associated with such cysts involves a broad range of etiologies, including functional or physiological, or follicular, cysts, like the history reported by the Veteran in 1997.  The examiner reasoned that such cysts are not necessarily a precursor to a disease or disability, and the functional cysts are common and arise in the process of ovulation, and spontaneously resolve within a few weeks, some persisting for several months.  The examiner reported that as noted in multiple subsequent pelvic ultrasound tests, there is no evidence of persistent ovarian cysts or pathological ovarian cysts.

During her December 2017 Board hearing, the Veteran reported continued problems with ovarian cysts since she came back from service in the Persian Gulf.  She reported her history of early gynecological care and her experiences with hormone difficulties and crying, as well as functional cysts.

The Veteran is competent to report her gynecological symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  There is no evidence that the Veteran is not credible.  However, to the extent that the Veteran purports to offer evidence that she has a current diagnosis of recurring ovarian cysts, or a disability manifested by such, during the current appellate period, beginning with her March 2008 claim for service connection, the Board finds that such statements are not competent, as the diagnosis of such is a complex medical question.  There is no evidence that she has the requisite medical expertise or training to opine as to the clinical diagnosis of recurring ovarian cysts.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Her lay statements thus lack probative value and the Board places greater probative weight on the opinion of the VA examiner, given her medical training.  

The August 2016 VA opinion was based on a review of the claims file.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). There is no other competent opinion in the record to refute these findings or to otherwise suggest that the Veteran's has had recurring ovarian cysts or a disability manifested by the same during the current appellate period.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. 223, 225.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim of entitlement to service connection for recurring ovarian cysts, as there is no diagnosis of recurring ovarian cysts during the appellate period; the claim must be denied.


ORDER

Service connection for recurring ovarian cysts is denied.


REMAND

The Veteran has asserts that her sleep apnea and GERD are secondary to her service-connected bronchial asthma.  She asserts entitlement to service connection for headaches and chronic fatigue syndrome, each as due to an undiagnosed illness related to service in the Persian Gulf.  Her service personnel records indicate that she had active service in Southwest Asia.  In a May 1994 Persian Gulf Registry Code Sheet, the Veteran's complaints of fatigue and wheezing were noted, she diagnosed with multiple chemical sensitivity, and her exposure to oily areas was noted, with a comment that it was not certain if she was exposed to smoky or contaminated areas.  Her VA and private treatment records include numerous instances of pulmonary function testings and treatment for asthma with prescribed medication.  

Specific to sleep apnea, during VA treatment in December 2001, she complained of a history of fatigue and daytime sleepiness, and was diagnosed with mild obstructive sleep apnea.  On VA examination in March 2006, the examiner opined that it was less likely than not that the Veteran's sleep apnea was secondary to her asthma, and reasoned that, according to history, asthma would only cause or contribute to sleep apnea if the patient were on long- term oral or parenteral steroids which resulted in increased bulk around the neck and/or resulted in tongue enlargement, both of which could cause increased airway obstruction.  It appears that the examiner determined that the Veteran had non-systemic steroid-requiring asthma and such would be very unlikely to cause or aggravate sleep apnea.  On VA examination in November 2010, the Veteran reported her history of significant fatigue since 1992, and asserted that she had been tired since she came back from service in the Persian Gulf.  The examiner noted her 2001 diagnosis of mild obstructive sleep apnea and opined that her sleep apnea has a clear and specific etiology and diagnosis, and such is less likely than not related to her service in the Persian Gulf as sleep apnea is not considered to be due to toxic exposures.

On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of her sleep apnea.  It appears that the Veteran asserts that her prescription medication regimen for her service-connected bronchial asthma includes steroids, such that the March 2006 VA opinion may be outdated or incorrect.  Also, the Board seeks an adequate opinion as to whether her sleep apnea is related to her multiple chemical sensitivity, which may or may not include toxic chemicals. 

Specific to chronic fatigue syndrome, her February 1991 service treatment records indicate that the Veteran complained of respiratory symptoms with tiredness.  During VA treatment in September 2002, she complained of diffuse pain and persistent chronic fatigue.  In her March 208 claim, the Veteran asserted she was exhausted at work since returning from service in the Persian Gulf.  On VA examination in October 2008, the Veteran reported a long history of fatigue, and the examiner reported that there was no current diagnosis of chronic fatigue syndrome.  However, the examiner also reported that there were clinically objective indicators for chronic fatigue syndrome, including lymphadenopathy, sore throat, and hoarseness.  On VA examination in November 2010, the Veteran reported her history of chronic fatigue syndrome since 1991 or 1992, with an acute onset, and a long history of lymphadenopathy.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome and her fatigue was more likely attributable to sleep apnea.

On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature of any chronic fatigue syndrome.  The October 2008 VA examiner reported both that there was no diagnosis of such and that there were clinically objective indicators for chronic fatigue syndrome.  The VA examiner in November 2010 reported that there was no diagnosed chronic fatigue syndrome.  The Board seeks medical comment as to whether the Veteran's fatigue is a symptom attributable to any other disability, including, but not limited to, her service-connected fibromyalgia, or her sleep apnea, or if such is a medically unexplained chronic multisymptom illness. 

Specific to GERD, during her December 2017 Board hearing, she asserted that she had received a pamphlet from her health care insurance company indicating that asthma can trigger GERD.  On VA examination in November 2010, the Veteran reported having heartburn and a hard time swallowing, with some regurgitation; and the examiner opined that her GERD has a clear and specific etiology and diagnosis, and such is less likely than not related to her service in the Persian Gulf as GERD is not considered to be due to toxic exposures.

On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of her GERD.  There is no opinion of record as to whether the Veteran's GERD is indeed secondary to her service-connected bronchial asthma, and the Board seeks an adequate opinion as to whether her GERD is related to her multiple chemical sensitivity, which may or may not include toxic chemicals. 

Specific to headaches, on VA examination in October 2008,  the examiner reported that there were clinically objective indicators for headaches associated with the Veteran's fibromyalgia, a service-connected disability, as she complained of burning headaches on the crown, three to four times each week.  On VA examination in November 2010, the Veteran reported onset of headaches, 12 years prior, usually in the spring and fall, from 1999 to the present.  The examiner reported that there was no evidence in the chart of complaints or treatment for chronic headaches and asserted that the Veteran's headaches had a clear and specific etiology and diagnosis, and such were less likely than not related to service in the Persian Gulf, as headaches were not considered related to toxic exposures.

On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature of any headaches.  The October 2008 VA examiner reported that there were clinically objective indicators for headaches associated with the Veteran's fibromyalgia and the November 2010 VA examiner found that the headaches were of a specific etiology and diagnosis, not related to toxic exposure in the Persian Gulf.  The Board seeks medical comment as to whether the Veteran's headaches are symptoms attributable to any other disability, including, but not limited to, her service-connected fibromyalgia, or if such is a medically unexplained chronic multisymptom illness. 

Also, it does not appear that the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to her claims on a secondary basis.  On remand, the AOJ should send the Veteran corrective notice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran sufficient VCAA notice as to her claims of entitlement to service connection for sleep apnea and GERD, each to include as secondary to service-connected bronchial asthma.

2. Obtain the Veteran's updated VA treatment records.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of her sleep apnea.  The examiner should note all relevant pathology and conduct all appropriate tests.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that sleep apnea was incurred in active service, considering the Veteran's lay assertions, and her Persian Gulf Registry Code Sheet, wherein her complaints of fatigue and wheezing were noted, she was diagnosed with multiple chemical sensitivity, and her exposure to oily areas was noted, with a comment that it was not certain if she was exposed to smoky or contaminated areas.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to, or the result of, her service-connected bronchial asthma, specifically considering her prescription medication regimen. 

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's sleep apnea has been aggravated (made permanently worse beyond the natural progression of the disease) by her service-connected asthma, specifically considering her prescription medication regimen.

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of her chronic fatigue syndrome, if any.  The examiner should note all relevant pathology and conduct all appropriate tests.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's fatigue is attributed to a known diagnosis, if such is a symptom of any other disability, including, but not limited to, her service-connected fibromyalgia or sleep apnea.

(b) If the Veteran's fatigue cannot be attributed to a known diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the fatigue is a manifestation of an undiagnosed illness, or that the fatigue is a manifestation of a chronic multisymptom illness, i.e., a diagnosed illness without conclusive pathology or etiology characterized by overlapping symptoms and signs with features that are out of proportion to the physical findings and inconsistent demonstration of laboratory abnormalities, considering any objective medical "signs" of disability, as well as any other, non-medical indicators that are capable of independent verification.

(c) If the Veteran's the fatigue is a manifestation of an undiagnosed illness or a manifestation of a chronic multisymptom illness, the examiner should opine as to whether it is at least as likely than not that such became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.

5. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of her GERD.  The examiner should note all relevant pathology and conduct all appropriate tests.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that GERD was incurred in active service, considering the Veteran's lay assertions, and her Persian Gulf Registry Code Sheet, wherein her complaints of fatigue and wheezing were noted, she was diagnosed with multiple chemical sensitivity, and her exposure to oily areas was noted, with a comment that it was not certain if she was exposed to smoky or contaminated areas.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's GERD is proximately due to, or the result of, her service-connected bronchial asthma. 

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's GERD has been aggravated (made permanently worse beyond the natural progression of the disease) by her service-connected asthma.

6. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of her headaches.  The examiner should note all relevant pathology and conduct all appropriate tests.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's headaches are attributed to a known diagnosis, if such is a symptom of any other disability, including, but not limited to, her service-connected fibromyalgia.

(b) If the Veteran's headaches cannot be attributed to a known diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the headaches are manifestations of an undiagnosed illness, or that the headaches are manifestations of a chronic multisymptom illness, i.e., a diagnosed illness without conclusive pathology or etiology characterized by overlapping symptoms and signs with features that are out of proportion to the physical findings and inconsistent demonstration of laboratory abnormalities, considering any objective medical "signs" of disability, as well as any other, non-medical indicators that are capable of independent verification.

(c) If the Veteran's the headaches are a manifestation of an undiagnosed illness or a manifestation of a chronic multisymptom illness, the examiner should opine as to whether it is at least as likely than not that such became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.

(d) If the Veteran's headaches cannot be attributed to a known diagnosis, or are manifestations of an undiagnosed illness, or chronic multisymptom illness, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that headaches were incurred in active service, considering the Veteran's lay assertions, and her Persian Gulf Registry Code Sheet, wherein her complaints of fatigue and wheezing were noted, she was diagnosed with multiple chemical sensitivity, and her exposure to oily areas was noted, with a comment that it was not certain if she was exposed to smoky or contaminated areas.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

7. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


